DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, Kaburaki et al. [US 20190235762 A1] teaches a system comprising:
	a memory device; and
	a processing device, operatively coupled to the memory device, the processing device to:
		maintain a logical-to-physical (L2P) table, wherein a region of the L2P table is cached in a volatile memory (see Abstract and paragraphs [0053]-[0054]).  
However, the cited prior art reference fails to teach or sufficiently suggest:
maintain a write count reflecting a number of bytes written to the memory device; 
maintain a cache miss count reflecting a number of cache misses with respect to a cache of the L2P table;
responsive to determining that a value of a predetermined function of the write count and the cache miss count exceeds a threshold value, copy the region of the L2P table to a non-volatile memory.
Independent claims 8 and 15 are the method and computer-readable storage medium claims corresponding to the system claim 1 and are allowed for the same reason mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

28 July 2021